Citation Nr: 1717160	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  06-14 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to total disability for individual unemployability (TDIU) prior to February 1, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974 and June 1985 to June 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for a low back disability and assigned a 10 percent evaluation, effective July 1, 2004; granted service connection for right shoulder impingement and tendonitis and assigned a noncompensable evaluation, effective July 1, 2004; granted service connection for a right shoulder with scar disability and assigned a 10 percent evaluation, effective July 1, 2004; granted service connection for hypertension disability and assigned a 10 percent evaluation, effective July 1, 2004; granted service connection for gastroesophageal reflux disease (GERD) and assigned a 10 percent evaluation, effective July 1, 2004; granted service connection for tinnitus and assigned an evaluation of 10 percent, effective July 1, 2004; and granted service connection for left ear hearing loss and assigned a noncompensable evaluation, effective July 1, 2004.  The case is currently under the jurisdiction of the Cleveland, Ohio RO.  The Veteran filed a Notice of Disagreement (NOD) in September 14, 2005, for the issues of entitlement to initial increased ratings for the low back, right shoulder, and hypertension.  He perfected the appeal the appeal in May 2006. 

In a March 2008 decision, the RO increased the evaluation for the low back disability from 10 percent to 40 percent disabling, effective February 1, 2008.  The RO also increased the evaluation for the right shoulder impingement and tendonitis disability from noncompensable to 20 percent disabling, effective November 1, 2005. 

In a July 2008 decision, the RO granted entitlement to TDIU effective February 1, 2008.  The RO also increased the evaluation for the right shoulder impingement and tendonitis disability from 20 percent to 30 percent disabling, effective May 23, 2008.  In the same decision, the RO continued the 10 percent evaluation for the right shoulder scar; the 40 percent evaluation for the low back; the 10 percent evaluation for hypertension; and the 10 percent evaluation for GERD.  In February 2009, the Veteran filed an NOD for an earlier effective date for TDIU, and he perfected his appeal in July 2009.  The Veteran also withdrew his claim for an increased evaluation in excess of 10 percent for hypertension. 

In a February 2012 decision, the Board assigned a 40 percent evaluation for the low back disability effective July 1, 2004, the date of claim.  The Board found that a 10 percent evaluation prior to November 1, 2005, was not warranted for the right shoulder impingement and tendonitis disability, but assigned a 30 percent evaluation from November 1, 2005, for such disability.  The Board granted entitlement to service connection for radiculopathy of the lower extremities.  It also  
remanded the issue of entitlement to TDIU prior to February 1, 2008, noting that the issue was inextricably intertwined with the claim of entitlement to service connection for a psychiatric disorder.  

In a subsequent February 2012 decision, the RO assigned a 10 percent evaluation for the right lower extremity, effective January 22, 2008, and a 10 percent evaluation for the left lower extremity, effective January 22, 2008.

The Veteran originally requested a Travel Board hearing but failed to appear for his October 19, 2011 scheduled hearing.  The Veteran has not requested another hearing, and therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The evidence shows that the Veteran's service-connected disabilities caused him to be unable to secure and follow a substantially gainful occupation from November 1, 2005 forward.

CONCLUSION OF LAW

The criteria for a TDIU from November 1, 2005 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision grants TDIU beginning on the date the Veteran is seeking on appeal, the Veteran cannot be prejudiced and discussion of the Veterans Claims Assistance Act is not necessary.

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  If, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), but the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, rating boards should refer to the Director, Compensation Service, for extra-schedular consideration.  38 C.F.R. § 4.16 (b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. 
§ 3.400(o)(1).  

In this case, the Veteran's service-connected low back, right shoulder, right shoulder scar, GERD, tinnitus, and hypertension combined for a 70 percent evaluation beginning November 1, 2005.  See 38 C.F.R. § 4.25.  Therefore, he met the schedular requirements for TDIU on that date.  See 38 C.F.R. § 4.16(a).

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

By way of history, the RO denied increased ratings for the low back and right shoulder in an August 2005 decision, the Veteran appealed for higher ratings, and he perfected his appeal to the Board.  In his September 2005 NOD, the Veteran reported being unemployed due to his service-connected disabilities.  He also submitted a medical opinion addressing unemployability in November 2005.  In a July 2008 decision, the RO granted TDIU and assigned an effective date of February 1, 2008; as of such date, the Veteran's combined disability rating was 70 percent.  Afterward, in a February 2012 decision, the Board increased the ratings for the Veteran's low back and right shoulder such that he had a combined 70 percent evaluation as of November 1, 2005.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for increased rating for a service-connected disability includes an inferred claim for TDIU, if the evidence suggests unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Veteran's claims for increased ratings for the low back and right shoulder included an inferred claim for TDIU.  See Id.  The date of claim for the Veteran's TDIU appeal is the same date of his increased rating claims.  See Id.  In this case, that date is September 14, 2005.     

The evidence shows that his service-connected disabilities prevented him from securing and following a substantially gainful occupation from November 1, 2005, forward.  See 38 C.F.R. §§ 3.102, 4.16.  As above, the Veteran separated from active service in June 2004.  Throughout the record the Veteran consistently reported that he was not able to work since separation from service.  In the aforementioned September 14, 2005 NOD, he indicated that he took a job immediately after service but was unable to do the work assigned without tremendous pain and many nights of little sleep.  He further stated, "If I could work I would gladly do so."  In a November 2005 statement, the Veteran's private physician, D.K., M.D., addressed the Veteran's service-connected disabilities, and noted that the Veteran routinely suffered from such disabilities.  He stated that the Veteran "was going to do some part-time working after he retired but really is unable to do much of anything primarily because of his back but also the shoulder."  In a March 2006 statement, the Veteran reported that he was given a permanent handicap license plate from the department of motor vehicles, due to his service-connected back disability, as he was not able to move around.  In a December 2007 Social Security Administration (SSA) decision, the Veteran was determined to be disabled due to his low back, arthritis, obesity, diabetes mellitus, and hypertension disabilities since July 1, 2004.  In a July 2008 VA examination report, the Veteran was noted to be a military policeman during active duty.  He reported that he could not work due to his low back and right shoulder disabilities.  The examiner noted that the Veteran's service-connected disabilities had a severe effect on his ability to shop, exercise, travel, bathe, dress, groom, toilet, and perform chores, as well as prevented him from participating in recreational activities.  The examiner concluded that the severity of the Veteran's service-connected disabilities, particularly his low back and right shoulder, precluded him from obtaining or retaining substantially gainful employment.     

Given the above, the Board finds that the Veteran's service-connected low back, right shoulder, right shoulder scar, GERD, and tinnitus disabilities, combined, rendered him unable to secure and follow a substantially gainful occupation prior to February 1, 2008.  Accordingly, TDIU is warranted from November 1, 2005 forward, or the date on which his combined 70 percent disability rating became effective, as it is the date entitlement arose and later than the date of claim.  See 38 C.F.R. §§ 3.400(o)(1); 4.16 (a).

Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to TDIU prior to February 1, 2008 is warranted, effective, November 1, 2005. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

TDIU, effective November 1, 2005, is granted.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


